Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Conor Hunt on 6/2/2022.


The application has been amended as follows: 
Cancel Claims 1-12, 14 and 16.

Claim 13 is amended: 
A method for impregnating a textile layer (1) to form a textile fabric (3) for composite components, the textile layer (1)[[,]] being a unidirectional layer or a multi-axial layer
a) providing an impregnation module comprising a first and a second endless belt loop (4, 5) each at respective deflection areas of the endless belt loops (4, 5), and wherein the endless belt loops (4, 5) each have surfaces (6) mutually facing each other;
b) applying the matrix (2) onto the textile layer (1) and carrying and guiding the matrix (2) and the textile layer (1) between the mutually facing surfaces of the endless belt loops (4, 5);
c) impregnating the textile layer (1) with the matrix (2) to form the textile fabric (3) in between the endless belt loops (4, 5) in [[an]] the impregnation module by applying contact pressure perpendicularly in a Y-direction onto the textile layer (1) and the using a wrap angle of the endless belt loops (4, 5) over at least one further roller (8) arranged within the first or the second endless belt loop (4, 5) while the textile layer (1) and matrix (2) are running over the at least one further roller (8)
d) controlling the contact pressure onto the textile layer (1) and the matrix (2) by varying tension of the endless belt loops (4, 5) and by adjusting the deflection rollers (7) and the at least one further roller (8) independently from each other in [[a]] the Y-direction of the mutually facing surfaces (6) to vary the wrap angle of the endless belt loops (4, 5) 
Claim 15 is amended: The method according to claim [[14]] 13, wherein controlling the contact pressure is carried out such that the textile layer (1) is being completely impregnated by the matrix (2).


Claim 17 is amended: The method according to claim [[16]] 13, wherein the matrix (2) is 

Claim 18 is amended: The method according to claim [[14]] 13, wherein during impregnating, are impregnated by the matrix (2).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Miller (US 4,219,524) is the closest prior art, but fails to teach or provide motivation to utilize a further roller independently movable in the pressing direction, and housed within the same belt loop as deflection rollers near the intake area to the belt press, such that adjusting the further roller relative to the deflection rollers affects wrap angle and tension of the belt for impregnation of matrix into a textile fabric.  Also see Applicant’s arguments of Miller in the Response filed 4/20/2022.  Graf (US 2012/0273989) also teaches endless belts for impregnating and further rollers [30] independently moveable in the mutual belt direction relative to deflection roll [22] (See Fig. 1).  However, the further rollers do not have a hand in impregnation in Graf and are merely used to either extend or shorten the belt path length to ensure full curing of the resin (See page 3, paragraph [0037]).  Thus, the prior art does not teach the method as claimed with a further roller within the endless belt moveable with respect to deflection rollers of the belt so as to vary the wrap angle and tension of the belt over the rollers and impregnate a matrix into a textile layer via the tension.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746